Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the RCE application No. 16/908,277 filed on May 12, 2022.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 1-13, 25.

Reasons for Indicating Allowable Subject Matter
4.	Claims 14-24 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 14: the prior art of record alone or in combination neither teaches nor makes obvious a method to fabricate a resistive change element array, comprising:
....
forming a cavity in a sidewall of said second trench by recessing said resistive change material, said recessing said resistive change material resulting in said resistive change material being divided into first and second portions separated by said second insulating material; in combination with the rest of claim limitations as claimed and defined by the applicant.
	
6.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method to fabricate a resistive change element array in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claim 14 is allowable. Since the independent claim 14 is allowable in combination with all the remaining limitations of the independent claim, therefore, the dependent claims 15-24 of the independent claim 14 are also allowable.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claim 14 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the independent claim 14 is deemed patentable over the prior art.

7. 	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art reference, Hayashi et al. (US 2016/0126455 A1) is hereby cited as the closest prior art. Figs. 1B, 2B, 3B, 4B, 6B, 7B, 8B of Hayashi et al. either by itself or in combination with other arts does not teach: the above quoted limitations in section 7 for claim 14. Thus, the applicant’s claim 14 is determined to be novel and non-obvious.
The prior art reference, Lee (US 2013/0193395 A1) is hereby cited as the closest prior art. Figs. 8B-8F of Lee either by itself or in combination with other arts does not teach: the above quoted limitations in section 7 for claim 14, wherein the sacrificial layers 20-25 (switching material/resistive change material) completely etched shown in Fig. 8F from the second trench 48; in addition the first trench gap filled layer (Fig. 8D) is vertical electrode, in lieu of the second insulating material. Thus, the applicant’s claim 14 is determined to be novel and non-obvious.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819